             UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MISSOURI
                       CENTRAL DIVISION

JAMES LEE SPANN                       )
aka MELVIN FORD,                      )
                                      )
                   Plaintiff,         )
                                      )     Case No. 14-4259-CV-C-BCW
                                      )
 GEROGE LOMBARDI, et. al.,            )
                                      )
                   Defendants.        )

      DEFENDANTS’ REPLY SUGGESTIONS IN SUPPORT OF
                   MOTION TO DISMISS

       Defendants, prison officials employed or formally employed by the

 Missouri Department of Corrections, have filed a Motion to Dismiss asserting

 that they are entitled to qualified immunity. Plaintiff has filed Suggestions in

 Opposition to the Motion. Defendants reply as follows:

      To defeat a claim of qualified immunity, the plaintiff must show the

violation of a clearly established right by pointing to a controlling case or

robust consensus of cases of persuasive authority that places the

constitutional question beyond debate. See Dillard v. O'Kelley, 961 F.3d 1048,

1052 (8th Cir. 2020). Plaintiff has failed to meet this standard.


      In his opposition to the Motion to Dismiss, Plaintiff cited cases in

support of his claim that he has alleged the violation of clearly stablished




        Case 2:14-cv-04259-BCW Document 540 Filed 08/21/20 Page 1 of 5
rights. However, even assuming the facts of these cases are identical to

Plaintiff’s factual allegations, which they are not, Plaintiff cannot show the

constitutional question at issue is beyond debate.


      The reason Plaintiff cannot show this is because of a case Plaintiff fails

to discuss in his opposition—Hamner v. Burls. This is a case from last year

where the Eighth Circuit affirmed the dismissal of claims similar to Plaintiff’s.

Cf. Hamner v. Burls, 937 F.3d 1171, 1174-75 (8th Cir. 2019) (“For purposes of

a motion to dismiss, we take the facts as alleged in Hamner’s pleadings as true

and apply all reasonable inferences in his favor. Hamner is an inmate in the

custody of the Arkansas Department of Corrections. . . . Administrative

segregation allegedly affected Hamner’s health. He describes being ‘deprived

of his prescribed adequate medical treatment and medication’ and having his

‘pleas’ for treatment ‘ignored.’ These deprivations, combined with the stress of

solitary confinement and the alleged futility of his review process, impacted

his mental health: he ‘often couldn’t sleep, had a lack of appetite,

hallucinations, nightmares, restlessness, anxiety and panic attacks,’ and felt a

risk of ‘irreparable emotional damage’ or suicide. Hamner alleged that he was

‘skipped [r]andomly at pill call,’ and that officers working in the

administrative segregation unit knew about the gaps in his treatment.”).


                                     Page 2 of 5




       Case 2:14-cv-04259-BCW Document 540 Filed 08/21/20 Page 2 of 5
      The Eighth Circuit decided this case less than a year ago. In it, the court

surveys the case law and holds that the plaintiff failed to allege a violation of a

clearly established right.


      In doing so, the court explained: “In evaluating an officer’s claim to

qualified immunity, ‘[t]he dispositive question is whether the violative nature

of particular conduct is clearly established.” . . . Neither Langford nor

Johnson-El shows that the ‘particular conduct’ alleged in Hamner’s pleadings

runs afoul of the Eighth Amendment. A reasonable prison official, aware of the

alleged gaps in Hamner’s treatment, could have understood the Eighth

Amendment to allow administrators an opportunity to fix problems that arise

in a prison’s health care system by responding to grievances and taking

corrective actions.” Hamner v. Burls, 937 F.3d 1171, 1178 (8th Cir. 2019)

(emphasis in original) (citation omitted).

      In other words, a plaintiff cannot simply cite a case for a general

principle of constitutional law and then claim the defendant’s conduct violated

that principle. See Dillard v. O'Kelley, 961 F.3d 1048, 1052 (8th Cir. 2020)

(“The Supreme Court ‘has repeatedly told courts . . . not to define clearly

established law at a high level of generality.’”) (modification in original)

(citation omitted). Rather, the plaintiff must allege specific conduct that

beyond debate violates the constitution.
                                     Page 3 of 5




        Case 2:14-cv-04259-BCW Document 540 Filed 08/21/20 Page 3 of 5
      Here, Plaintiff alleges he told Defendants about various conditions of

confinement, and they failed to take corrective action. But he concedes that at

least some of the defendants “suggested Plaintiff file medical request forms or

other grievances”. See Suggestions in Opposition, p. 6.


      Given the analysis in Hamner, these allegations do not implicate

constitutional questions that are beyond debate.


      For this reason, Defendants are entitled to qualified immunity, and they

respectfully request this Court to dismiss Count II of Plaintiff’s Complaint.


                                    Respectfully submitted,


                                    ERIC S. SCHMITT
                                    Missouri Attorney General

                                    /s/ Gerald M. Jackson
                                    Gerald M. Jackson
                                    Assistant Attorney General
                                    Missouri Bar No. 66995

                                    P.O. Box 899
                                    Jefferson City, MO 65102
                                    Phone (573) 751-7493
                                    Fax (573) 751-9456
                                    Email: Gerald.Jackson@ago.mo.gov

                                    /s/ D. Ryan Taylor
                                    D. RYAN TAYLOR
                                    Assistant Attorney General
                                    Missouri Bar No. 63284
                                    Fletcher Daniels State Office Building
                                     Page 4 of 5




       Case 2:14-cv-04259-BCW Document 540 Filed 08/21/20 Page 4 of 5
                                     615 E. 13th Street, Suite 401
                                     Kansas City, MO 64106
                                     Phone: (816) 889-5008
                                     Fax: (816) 889-5006
                                     ryan.taylor@ago.mo.gov

                                     ATTORNEYS FOR DEFENDANTS


                         CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of August, 2020, I electronically filed

the foregoing with the Clerk of the Court’s ECF system which sent notification

to the following:

      Bradford Lear
      Todd Werts
      Lear & Werts LLP
      2003 W. Broadway, Suite 107
      Columbia, MO 65203
                                            /s/ D. Ryan Taylor
                                            D. RYAN TAYLOR
                                            Assistant Attorney General




                                     Page 5 of 5




        Case 2:14-cv-04259-BCW Document 540 Filed 08/21/20 Page 5 of 5
